Citation Nr: 0424463	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  98-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen




INTRODUCTION

The veteran served on active from May 1944 to January 1946.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision in which the RO denied the veteran's claim for 
service connection for bilateral hearing loss.  The veteran 
filed a notice of disagreement (NOD) in March 1998.  The RO 
issued a statement of the case (SOC) in April 1998, and the 
veteran filed a substantive appeal later that same month.  In 
May 1998, November 1999, and March 2002, the RO issued 
supplemental SOCs (SSOC) addressing additional evidence 
received concerning the veteran's claim.

In July 1999 and April 2000, the Board remanded the veteran's 
claim to the RO for additional development.  In July 2002, 
the Board undertook additional development of the claim 
pursuant to the provisions of 38 C.F.R. § 19.9 (2002).  
Subsequently, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, was held to be invalid.  Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F. 3d 1339 (Fed. Cir. 2003).  

In August 2003, the Board remanded the veteran's claim to the 
RO for additional development and adjudication.  After taking 
action on the remand, the RO issued an SSOC in May 2004 
reflecting consideration of the evidence obtained by the 
Board; thus, due process considerations with regard to the 
invalidation of 38 C.F.R. § 19.9 have been satisfied.  As the 
RO has continued the denial the claim, this matter has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran has speech recognition scores of 64 on the 
right and 68 on the left.

3.  Although hearing loss was not shown in service, the 
veteran has credibly asserted experiencing significant noise 
exposure during combat in service.

4.  There is competent evidence that medically relates the 
veteran's noise exposure during service to his current 
bilateral hearing loss.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for bilateral hearing loss are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable decision on the claim for service 
connection for bilateral hearing loss, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.

II.  Factual Background

Service medical records indicate that the veteran's hearing 
was 15/15 bilaterally in spoken voice testing at the time of 
his separation from service in the United States Navy.  

In various statements of record, the veteran has asserted 
that he was exposed to loud noises from gunfire during combat 
and through the constant drone of diesel engines from the 
ships he served on in service.  He also asserts that his 
hearing has worsened since his discharge.  The National 
Personnel Records Center (NPRC) confirmed that the veteran 
was in combat during the initial assault and operations at 
Okinawa during his active service.

A February 1999 record reflects a private examiner's 
diagnosis of severe bilateral sensorineural hearing loss, and 
noted speech discrimination of 64 percent on the right and 68 
percent on the left.  The examiner noted that the veteran had 
a long history of hearing loss dating back to service during 
World War II and opined that he had noise exposure during 
World War II.

In March 2004, pursuant to a Board remand, the RO arranged 
for veteran to undergo VA examination to confirm his hearing 
loss and to obtain a medical opinion as to its etiology.  
Although a May 2004 SSOC indicates  that the veteran failed 
to report for his examination, the claims file does not 
contain a copy of any notification as to the date and time of 
the examination sent to the veteran by the pertinent VA 
medical facility.  



III.  Analysis.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.102, 
3.303(d).  Service connection requires a finding of the 
existence of a current disability and a connection between 
the veteran's service and the disability.  Watson v. Brown, 4 
Vet. App. 309  (1993).  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
the auditory threshold in at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or 
greater, or where speech recognition scores using the 
Maryland CNC test are 94 percent or below.  38 C.F.R. § 3.385 
(2003).  

As noted above, in this case, hearing loss was not shown in 
service.  However, the absence of in-service evidence of 
hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As noted above, the veteran's speech recognition scores, 64 
and 68 percent, meet the criteria for bilateral hearing 
disability for VA purposes.  Accordingly, he has a hearing 
loss disability for which compensation can be awarded.  
Additionally, the Board finds that the record presents a 
sound basis for attributing the veteran's hearing loss to his 
military service.  

The veteran has asserted experiencing significant noise 
exposure from gunfire during his combat service.  As service 
records confirm that he served in the United States Navy 
during World War II, and NPRC records show that the veteran 
served in combat, the Board finds that the veteran's 
assertions of noise exposure associated with such combat is 
consistent with the facts and circumstances of such service.  
There is no evidence to rebut his assertions.  Hence, the 
Board finds that the veteran's statements are sufficient to 
establish significant noise exposure during service.  See 
38 U.S.C.A. § 1154(b).  

The Board also notes that the veteran has asserted that his 
hearing has worsened since his discharge from service.  While 
the veteran is not competent to establish, by his own 
assertions, the presence of an extent of hearing loss 
recognized as a disability for VA purposes, a medical 
question (see Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), given 
the nature of the hearing loss, the Board also finds that the 
veteran, as a layman, is competent to provide evidence of 
continuity of symptomatology relating to his decrease in 
hearing over the years.  See Groitveitt v. Brown, 5 Vet. App. 
91, 93 (1993).

Furthermore, the Board points out that record also contains a 
February 1999 statement from the veteran's private physician 
that the veteran's current hearing loss is related to his 
service in World War II.  This evidence establishes a medical 
nexus between the veteran's current hearing loss and his 
alleged in-service noise exposure, and there is no contrary 
evidence of record (i.e., medical evidence attributing the 
veteran's hearing loss to a source other than his noise 
exposure in service).

As final note, the Board observes that the RO has stated that 
the veteran apparently failed to report for a 2004 scheduled 
examination.  However, there is no confirmation of this 
failure to report or notice of the examination in the record.  
In any case, under the relevant regulation, his failure to 
report in this instance requires only that VA evaluate his 
claim based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2003).  As indicated above, this is exactly what the Board 
has done.  

Under the circumstances of this case (in which there is 
competent evidence of current bilateral hearing loss 
disability, claimed noise exposure during service and 
continuity of symptomatology since discharge, and a medical 
opinion relating current hearing loss disability to service), 
and with resolution of all reasonable doubt in the veteran's 
favor (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the 
Board finds that the criteria for service connection for 
hearing loss are met.  


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



